DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3, 15, 17, 19 and 20 are objected to because of the following informalities:
(claim 1, lines 1-2) “cable, hose, umbilical connection” should be changed to “cable, hose, umbilical connection or the like”.
(claim 2, line 2) “laid cable, hose, or umbilical connection” should be changed to “said cable, hose, or umbilical connection”.
(claim 3, line 2) “a triggering event” should be changed to “the triggering event”.
(claim 15, line 2) “umbilical connections” should be changed to “umbilical connection”.
(claim 15, line 4) “the line tension” should be changed to “line tension”.
(claim 15, line 5) “cable, hose, or umbilical connection” should be changed to “said cable, hose, or umbilical connection”.
(claim 15, line 9) “a sheave” should be changed to “said sheave”.
(claim 17, line 3) “one or more reel assemblies” should be changed to “said one or more reel assemblies”.
(claim 19, line 1) “The retrofit kit of claim 14” should be changed to “The retrofit kit of claim 15”.
15”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,745,984 and claims 1-20 of U.S. Patent No. 10,865,068.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blair et al. (2017/0096854).
As concerns claim 15, Blair shows a retrofit kit for a reel assembly (100, 300) for accepting, holding, and deploying cable, hose, umbilical connection or the like (108), the kit comprising: a motor (308) for rotating a drum of a spool assembly (106, 304), a sheave (114) including one or more sensors (312) for measuring line tension and deployed length of said cable, hose, or umbilical connection (paragraph 0017); a controller (306) operatively coupled to said sheave and said motor, said controller including a programmable logic controller configured to: obtain sensor data (312) from said sheave (paragraph 0017); process said sensor data to determine either a force applied to said sheave, a length of cable, hose or umbilical connection deployed, or both (paragraph 0017); and transmit a signal to direct operation of said motor based on the sensor data (paragraph 0026, 0028, 0015 & 0017).
As concerns claim 16, Blair shows an electronic remote control unit (110, 302) operatively coupled to said controller (Fig. 3), the electronic remote control unit configured to control said one or more reel assemblies (Fig. 3).
As concerns claim 17, Blair shows one or more local control units (314) operatively coupled to said controller (Fig. 3), the one or more local control units configured to control each of said one or more reel assemblies (Fig. 3).
As concerns claim 18, Blair shows where the local control unit displays either a line tension value, a deployed cable, hose or umbilical connection value, or both, based on the sensor data (paragraph 0027, 0016 & 0017).
As concerns claim 20, Blair shows where controller is configured to store a log of the sensor data (paragraph 0014 & 0024).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al. alone.
As concerns claim 1, Blair shows a reel assembly (100, 300) for accepting, holding, and deploying cable, hose, umbilical connection or the like (108), comprising: a spool assembly (106, 304) including a frame and a drum mounted in said frame, the drum including a core and end flanges for storing said cable, hose or umbilical connection (Fig. 1A & 1B); a motor (308), the motor coupled to the drum (Fig. 3); an 
As concerns claim 2, Blair shows wherein said sheave is configured to redirect the direction of said cable, hose, or umbilical connection (Fig. 1A & 1B), the sheave operatively coupled to the electronic control unit (paragraph 0017).
As concerns claim 3, Blair shows wherein the controller is further configured to generate a visual notification in response to the triggering event and display the visual notification on the electronic control unit (paragraph 0017 & 0024).
As concerns claim 4, Blair shows where the electronic control unit is fixedly attached to the frame (Fig. 3).
As concerns claim 5, Blair shows where the electronic control unit displays status information (paragraph 0027 & 0030).
As concerns claim 6, Blair shows where the sheave further comprises a load cell, a rotary encoder, or both (paragraph 0017).
As concerns claim 7, Blair shows wherein said motor is an electric motor (308) having a closed-loop feedback control system (paragraph 0028 & 0017).
As concerns claim 8, Blair shows where the electronic control unit displays either a line tension value, a deployed cable, hose or umbilical connection length value, or both, based on the sensor data (paragraph 0017 & 0024).
As concerns claim 9, Blair shows where the electronic control unit includes a plurality of user accounts having associated control permissions (paragraph 0024 & 0029).
As concerns claim 10, Blair shows where the electronic control unit stores a log of inputs (paragraph 0014 & 0024).
As concerns claim 11, Blair shows where the electronic control unit stores a log of the sensor data (paragraph 0014 & 0024).
As concerns claim 12, Blair shows where the controller is further configured to: activate an alarm in response to the triggering event; and clear the alarm in response to determining that the triggering event was remedied (paragraph 0017, 0019 & 0028).
As concerns claim 13, Blair shows wherein the controller (306) is a proportional-integral-derivative controller (paragraph 0028).
As concerns claim 14, Blair shows wherein the one or more parameters is at least one of deployment speed, cable tension, and pressure (paragraph 0017).
As concerns claim 19, Blair shows wherein the controller is further configured to detect a triggering event by determining that the sensor data is above or below an alarm value (paragraph 0017, 0019 & 0028).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the reel assembly of Blair would have been capable of detecting a triggering event by determining that one or more parameters is above or below a set limit, and transmitting a signal to direct operation of a motor in response to the triggering event based on the fact that the sensors monitor various components of the reels to measure parameters indicative of a reel condition for closed-loop feedback to the control system, and one of the sensors may monitor the sheave to measure the tension or torque applied to the cable, wherein the feedback happens in real time.  Furthermore, the control system provides instructions to the motor during tensioning mode to set to the maximum tension allowed on the cable in order to pull the cable off the reel while the motor is in the reel in position without damaging the cable or the motor.  Thus, during operation of .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R BUCK whose telephone number is (571)270-3653. The examiner can normally be reached Monday-Friday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MATTHEW R BUCK/Primary Examiner, Art Unit 3679